Citation Nr: 0102646	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 19, 
1997, for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to November 
1983.

This appeal arises from a February 1998 rating decision of 
the Nashville, Tennessee, Regional Office (RO) that awarded a 
total disability rating based on individual unemployability 
to the veteran, effective August 19, 1997.  The veteran 
disagreed with the effective date of that award, and this 
appeal ensued.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  In a prior final decision, the RO had denied a claim for 
a total disability rating based on individual unemployability 
in February 1996.

3.  The veteran filed a claim seeking a total disability 
rating based on individual unemployability on August 19, 
1997.


CONCLUSION OF LAW

An effective date earlier than August 19, 1997, for the award 
of a total disability rating based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, § 4 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.400, 4.16, 4.104, 
Diagnostic Code (DC) 7005, 4.124a, DC 8008 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to an earlier 
effective date because the Department of Veterans Affairs 
(VA) failed to review the claims folder and VA medical 
records for informal claims and for evidence that his 
service-connected disabilities had become severe.  However, 
the veteran has not indicated any specific informal claims 
that might require further scrutiny or any other specific 
medical records.  Nevertheless, the Board has reviewed the 
veteran's claims folder and records available therein to 
assess the veteran's argument.                                                                                                

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1999).  See also 38 C.F.R. § 3.400.  

However, the veteran's claim for a total disability rating 
based on individual unemployability also involves 
consideration of increased ratings for two disabilities for 
which service connection has been previously established.  
See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992) (claim 
for total disability rating based on individual 
unemployability is "inextricably intertwined with the degree 
of impairment that is ultimately adjudicated") (citing 38 
C.F.R. § 4.16 (1991)); accord Babchak v. Derwinski, 3 Vet. 
App. 466, 467 (1992).  But see Holland v. Brown, 6 Vet. App. 
443, 449 (1994) (while a claim for a total disability rating 
based on individual unemployability is inextricably 
intertwined with a claim for an increased rating, a claim for 
an increased rating is not necessarily inextricably 
intertwined with a claim for a total disability rating based 
on individual unemployability).  Indeed, in several cases, 
the United States Court of Appeals for Veterans Claims 
(Court) has suggested that claims for total disability 
ratings based on individual unemployability are governed by 
38 U.S.C. § 5110(b)(2).  See Norris v. West, 12 Vet. App. 
413, 420 (1999) (claim for a total disability rating based on 
individual unemployability "is in essence a claim for an 
increased rating"); Green v. Brown, 10 Vet. App. 111, 119 
(1997); Scott v. Brown, 7 Vet. App. 184, 189 (1994).  But see 
Herlehy v. West, 11 Vet. App. 448, 451 (1998) (Steinberg, J., 
dissenting) (noting that it appears to remain "an open 
question" as to whether a claim for a total disability 
rating based on individual unemployability is governed by the 
general provisions of 38 U.S.C. § 5110(a) or the provisions 
relating to increased rating claims under 38 U.S.C. 
§ 5110(b)(2)).  

The determination of the effective date of an increased 
disability rating and presumably for total disability ratings 
based on individual unemployability, as discussed above, is 
governed by 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o) (2000).  The statute provides that 
"[t]he effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date."  See also 
38 C.F.R. § 3.400(o)(2) (2000).

The veteran has been awarded service connection for 
arteriosclerotic heart disease with hypertension, which has 
been evaluated as 60 percent disabling, effective August 1994 
(under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2000)), 
and for status post right cerebrovascular accident with 
resolved left hemiparesis, which has been evaluated as zero 
percent disabling, effective June 1986 (under 38 C.F.R. 
§ 4.124a, DC 8008 (2000)).

The veteran's arteriosclerotic heart disease with 
hypertension is rated as being 60 percent disabling.  His 
status post cerebrovascular accident with resolved left 
hemiparesis is rated as zero percent disabling.  When the two 
service-connected disability evaluations are combined, the 
veteran has a 60 percent service-connected disability level.  
Under 38 C.F.R. § 4.16(a) (2000), a total disability rating 
based on individual unemployability may be warranted where, 
in pertinent part, a claimant has at least two service-
connected disabilities, one of which is rated at least 40 
percent disabling and the other is rated sufficiently so as 
to bring the total disability level to 70 percent.  (Section 
4.16 provides for additional percentage requirements where a 
claimant has only one service-connected disability, but the 
Board need not address this provision because the veteran has 
two service-connected disabilities.)  In addition, once a 
claimant satisfies the percentage requirements, the claimant 
is entitled to a total disability rating based on individual 
unemployability when the claimant is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  
Therefore, in evaluating the veteran's claim, it is also 
important to evaluate the disability levels of the veteran's 
service-connected disabilities.  

Under 38 C.F.R. § 4.104, DC 7005 of VA's Schedule for Rating 
Disabilities, the next higher evaluation, a 100 percent 
rating, is warranted for documented coronary artery disease 
resulting in chronic congestive heart failure or workload of 
three metabolic equivalents or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope or left ventricular 
function with an ejection fraction of less than 30 percent.  
Under 38 C.F.R. § 4.124a, DC 8008, thrombosis of the brain 
vessels is rated on a sliding scale from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  The next higher evaluation, a 10 percent 
rating, is warranted where there are residuals of thrombosis 
of the brain vessels.  

In connection with an October 1995 claim for Social Security 
Administration disability benefits, the veteran indicated 
that he had been unable to work since May 1995 as a result of 
two heart attacks and squamous cell carcinoma.  He had 
suffered one heart attack during his active duty, which 
resulted in his being medically discharged from active duty, 
and he had suffered a second heart attack in 1993.  

On VA heart diseases examination in October 1994, the veteran 
was diagnosed with arteriosclerotic heart disease with 
significant sclerosis of the coronary arteries and myocardial 
infarction times two, as well as angina pectoris, and 
hypertension under treatment.  In December 1995, the veteran 
underwent a VA diseases of the heart examination.  He had 
chest pain three to four times per day lasting only a few 
seconds at a time and not associated with activity.  He also 
complained of intermittent shortness of breath lasting from 
five to ten seconds.  His most recent cardiac 
catheterization, from December 1993, had shown an occluded 
left circumflex with mild anterolateral hypokinesia with an 
ejection fraction of 45 to 50 percent.  He used a treadmill 
for 45 minutes three times a week without any occurrence of 
chest pain or discomfort.  On examination, his heart had a 
regular rate and rhythm without murmur, gallop, or rub.  An 
electrocardiogram revealed inferior Q-waves.  The diagnosis 
was coronary artery disease, but the examining VA physician 
stated that the veteran's chest pain was not typical for 
coronary artery disease given the veteran's good exercise.  

Various medical records have been obtained and associated 
with the VA claims folder.  However, these records are not 
helpful to the veteran.  The majority of the records pertain 
to the veteran's diagnosis of and treatment for squamous cell 
carcinoma involving the right parotid gland.  Indeed, the 
references to the veteran's arteriosclerotic heart disease, 
while generally describing abnormal findings, do not meet the 
qualifications for the next higher evaluation of 100 percent.  
For instance, in September 1996, in connection with 
hospitalization relating to his carcinoma, the veteran was 
noted as having atherosclerotic coronary vascular disease as 
manifested by myocardial infarction as recently as December 
1993, but with currently good functional capacity.  He had an 
ejection fraction of 40 to 50 percent, and there were no 
functional limitations in physical capacity.  

In November 1996, in connection with a Social Security 
Administration cardiac report for purposes of a disability 
benefit application, the veteran's treating physician noted 
that the veteran did have symptoms of inadequate cardiac 
output, pulmonary congestion, systemic congestion, or anginal 
syndrome at rest.  Specifically, he manifested recurrent or 
persistent fatigue and dyspnea after one block.  However, the 
physician indicated that the veteran had not told him of any 
limitations involving daily activities such as cleaning and 
cooking, walking one or two blocks, or walking up one flight 
of stairs.  The physician further indicated that the veteran 
was tired and fatigued mostly from the cancer in his neck 
area.  

The veteran underwent yet another VA diseases of the heart 
examination in October 1997.  At that time, he complained of 
increasing shortness of breath, left precordial pain 
radiating to the left arm and paresthesia's radiating to the 
left arm and left lower extremity.  He denied cough, 
paroxysmal nocturnal dyspnea, or orthopnea.  He also denied 
extreme fatigue, palpitations, or dizziness.  The diagnosis 
was coronary artery disease, old myocardial infarction with 
preserved ventricular function, angina pectoralis.  On 
objective examination, the veteran was not in any obvious 
distress.  He had no jugular venous distention, and his neck 
was supple.  Heart examination revealed normal apex beat 
located in the fifth intercostal space, midclavicular line, 
and no murmurs or gallops were audible.  

As discussed above, the veteran's claim is presumably 
governed by 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), and "[t]he effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability occurred, 
if application is received within one year from such date."  
As noted above, while the record is replete with treatment 
records for squamous cell carcinoma, there are fewer records 
relating to the veteran's cardiovascular disability or to his 
central nervous system disability.  Indeed, none of the 
available records suggests that the veteran has residuals of 
the cerebrovascular accident so as to warrant a rating higher 
than the zero percent rating now in effect or that his 
arteriosclerotic heart disease meets the criteria, enunciated 
above, for a rating higher than the 60 percent rating now in 
effect.  

The veteran's representative, an attorney, is arguing that an 
earlier effective date is warranted on the basis of informal 
claims and medical treatment records evincing an increase in 
the severity of the veteran's service-connected disabilities.  
However, this broadbrush allegation does not identify which, 
if any, such treatment records or informal claims would serve 
to justify an earlier effective date.  The veteran's attorney 
has been given access to the claims folder, but the attorney 
has not made any specific arguments that would be helpful in 
addressing his argument more specifically.  Nevertheless, the 
Board has reviewed the entire claims folder and does not find 
any records or documents that would suffice as informal 
claims.  

In Norris v. West, 12 Vet. App. 413, 420-21 (1999), mot. for 
full Court decision denied (July 29, 1999), the Court also 
summarized the process for filing claims, which in addition 
to formal claims, see 38 C.F.R. § 3.151 (2000), includes 
informal claims, see 38 C.F.R. §§ 3.155(c), 3.157(b) (2000).  
The Court held that a claim for an increased rating 
encompassed a claim for a total disability rating based on 
individual unemployability where the claimant met the section 
4.16(a) schedular requirements and the record on appeal 
included evidence of unemployability based on a service-
connected disability or disabilities.  However, in this case, 
there was no evidence suggesting that the veteran's service-
connected disabilities rendered him unable to secure or 
follow substantially gainful occupation prior to the filing 
of his formal claim in August 1997.  Cf. Norris, 12 Vet. App. 
at 421 (claim for total disability rating based on individual 
unemployability was presented where claim was for highest 
possible rating, where veteran was already evaluated as 60 
percent disabled due to one service-connected disability, and 
where "there was evidence of record that indicated 
unemployability due to that disability").  Indeed, the 
records and decision of the Social Security Administration 
were obtained after the filing of the claim, and VA was not 
on notice of any Social Security Administration proceedings 
or decision until after the filing of the claim. 

Moreover, the RO had previously denied a claim for a total 
disability rating based on individual unemployability in 
February 1996.  The veteran did not appeal the February 1996 
RO decision within the applicable time limits, and that 
decision therefore became final.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991) (providing that a notice of 
disagreement with a rating decision must be filed within one 
year after notice of the decision); 38 C.F.R. §§ 20.200, 
20.201 (2000); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The Board may not award an earlier effective date 
that would disturb the finality of the February 1996 rating 
decision absent a properly raised and specified claim of 
clear and unmistakable error.

In this particular case, the veteran has not pled with 
specificity the error which he seeks to correct in any prior 
rating decision.  The appellant has not specifically argued 
that the February 1996 RO rating decision that denied a claim 
for a total disability rating based on individual 
unemployability was clearly and unmistakably erroneous.  See 
Link v. West, 12 Vet. App. 39, 45 (1998) (claim of clear and 
unmistakable error must be raised with specificity); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) ("to reasonably raise 
[clear and unmistakable error] there must be some degree of 
specificity as to what the alleged error is"); see also 
Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (recent 
statutory change, 38 U.S.C.A. § 5109A (Supp. 1999), made no 
change to the substantive standards governing cases of clear 
and unmistakable error).  Therefore, the Board may neither 
disturb the finality of the February 1996 rating decision nor 
address whether there was clear and unmistakable error in any 
prior rating decision.

In sum, the veteran filed a claim seeking a total disability 
rating based on individual unemployability in August 1997.  
The evidence of unemployability was obtained after the filing 
of this claim.  Although some of the evidence from the Social 
Security Administration proceedings predated the filing of 
this claim with VA in August 1997, it was not received by VA 
until after the veteran had filed his claim in August 1997.  
Therefore, the earliest possible effective date for the award 
of the total disability rating based on individual 
unemployability is August 19, 1997, the date of receipt of 
the veteran's claim.  See 38 U.S.C.A. § 5110(a), (b); 
38 C.F.R. § 3.400.

Finally, the Board must reiterate that the veteran's attorney 
has made a broadbrush argument seeking an earlier effective 
date on the basis of informal claims and unspecified medical 
records without pointing to any specific documents in support 
of that contention.  The Board has attempted to review all of 
the evidence in an effort to address the veteran's argument 
and claim.  Unfortunately, based on a review of that record, 
the Board is unable to discern any documents which would 
support the veteran's argument for an earlier effective date.


ORDER

A claim for an effective date earlier than August 19, 1997, 
for the award of a total disability rating based on 
individual unemployability is denied.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

